Contract with Eligible Medicare Advantage (MA) Organization Pursuant to
Sections 1851 through 1859 of the Social Security Act for the Operation
of a Medicare Advantage Coordinated Care Plan(s)
CONTRACT (# )
Between
Centers for Medicare & Medicaid Services (hereinafter referred to as CMS)
and
     
(hereinafter referred to as the MA Organization)
CMS and the MA Organization, an entity which has been determined to be an
eligible Medicare
Advantage Organization by the Administrator of the Centers for Medicare &
Medicaid Services
under 42 CFR 422.503, agree to the following for the purposes of sections 1851
through 1859 of
the Social Security Act (hereinafter referred to as the Act):
(NOTE: Citations indicated in brackets are placed in the text of this contract
to note the
regulatory authority for certain contract provisions. All references to Part 422
are to 42 CFR
Part 422.)
You must check off AND initial each required Addendum type to reflect the
coverage offered under the H (or R) number associated with this contract
Addendum Type Initials
     Part D Addendum      
     Employer-Only MA-PD Addendum (800 Series)      
     Employer-Only MA Only Addendum (800 Series)      
     Variances/Waivers (Provided directly to      
Demonstration Organizations by CMS)
     Regional Preferred Provider Organization Addendum      
(Provided directly to RPPOs by CMS)
2
Article I
Term of Contract
The term of this contract shall be from the date of signature by CMS’ authorized
representative
through December 31, 2006, after which this contract may be renewed for
successive one-year
periods in accordance with 42 CFR 422.505(c) and as discussed in Paragraph A in
Article VII
below. [422.505]
This contract governs the respective rights and obligations of the parties as of
the effective date
set forth above, and supersedes any prior agreements between the MA Organization
and CMS as
of such date. MA organizations offering Part D also must execute an Addendum to
the Medicare
Managed Care Contract Pursuant to Sections 1860D-1 through 1860D-42 of the
Social Security
Act for the Operation of a Voluntary Medicare Prescription Drug Plan (hereafter
the “Part D
Addendum”). For MA Organizations offering MA-PD plans, the Part D Addendum
governs the
rights and obligations of the parties relating to the provision of Part D
benefits, in accordance
with its terms, as of its effective date.
Article II
Coordinated Care Plan
A. The Medicare Advantage Organization agrees to operate one or more coordinated
care plans
as defined in 42 CFR 422.4(a)(1)(iii)), including at least one MA-PD plan as
required under 42
CFR 422.4(c), as described in its final Plan Benefit Package (PBP) bid
submission (benefit and
price bid) proposal as approved by CMS and as attested to in the Medicare
Advantage
Attestation of Benefit Plan and Price, and in compliance with the requirements
of this contract
and applicable Federal statutes, regulations, and policies.
B. Except as provided in paragraph (C) of this Article, this contract is deemed
to incorporate any
changes that are required by statute to be implemented during the term of the
contract and any
regulations or policies implementing or interpreting such statutory provisions.
C. CMS will not implement, other than at the beginning of a calendar year,
requirements under
42 CFR Part 422 that impose a new significant cost or burden on MA organizations
or plans,
unless a different effective date is required by statute. [422.521]
Article III
Functions To Be Performed By Medicare Advantage Organization
A. PROVISION OF BENEFITS
1. The MA Organization agrees to provide enrollees in each of its MA plans the
basic benefits as
required under §422.101 and, to the extent applicable, supplemental benefits
under §422.102 and
as established in the MA Organization’s final benefit and price bid proposal as
approved by
CMS and listed in the MA Organization Plan Attestation of Benefit Plan and
Price, which is
attached to this contract. The MA Organization agrees to provide access to such
benefits as
3
required under subpart C in a manner consistent with professionally recognized
standards of
health care and according to the access standards stated in §422.112.
2. The MA Organization agrees to provide post-hospital extended care services,
should an MA
enrollee elect such coverage, through a skilled nursing home facility according
to the
requirements of section 1852(l) of the Act and §422.133. A skilled nursing home
facility is a
facility in which an MA enrollee resided at the time of admission to the
hospital, a facility that
provides services through a continuing care retirement community, a facility in
which the spouse
of the enrollee is residing at the time of the enrollee’s discharge from the
hospital, or hospital, or
wherever the enrollee resides immediately before admission for extended care
services.
[422. 133; 422.504(a)(3)]
B. ENROLLMENT REQUIREMENTS
1. The MA Organization agrees to accept new enrollments, make enrollments
effective, process
voluntary disenrollments, and limit involuntary disenrollments, as provided in
subpart B of
part 422.
2. The MA Organization shall comply with the provisions of §422.110 concerning
prohibitions
against discrimination in beneficiary enrollment, other than in enrolling
eligible beneficiaries in a
CMA-approved special needs plan that exclusively enrolls special needs
individuals as consistent
with §§422.2, 422.4(a)(1)(iv) and 422.52.
[422.504(a)(2)]
C. BENEFICIARY PROTECTIONS
1. The MA Organization agrees to comply with all requirements in subpart M of
part 422,
governing coverage determinations, grievances, and appeals. [422.504(a)(7)]
2. The MA Organization agrees to comply with the confidentiality and enrollee
record accuracy
requirements in §422.118.
3. Beneficiary Financial Protections. The MA Organization agrees to comply with
the following
requirements:
(a) Each MA Organization must adopt and maintain arrangements satisfactory to
CMS to
protect its enrollees from incurring liability for payment of any fees that are
the legal obligation
of the MA Organization. To meet this requirement the MA Organization must—
(i) Ensure that all contractual or other written arrangements with providers
prohibit the
Organization’s providers from holding any beneficiary enrollee liable for
payment of any fees
that are the legal obligation of the MA Organization; and
(ii) Indemnify the beneficiary enrollee for payment of any fees that are the
legal
obligation of the MA Organization for services furnished by providers that do
not contract, or
that have not otherwise entered into an agreement with the MA Organization, to
provide services
to the organization’s beneficiary enrollees. [422.504(g)(1)]
(b) The MA Organization must provide for continuation of enrollee health care
benefits-
(i) For all enrollees, for the duration of the contract period for which CMS
payments have
been made; and
(ii) For enrollees who are hospitalized on the date its contract with CMS
terminates, or, in
the event of the MA Organization’s insolvency, through the date of discharge.
[422.504(g)(2)]
4
(c) In meeting the requirements of this section (C), other than the provider
contract
requirements specified in paragraph (C)(3)(a) of this Article, the MA
Organization may use—
(i) Contractual arrangements;
(ii) Insurance acceptable to CMS;
(iii) Financial reserves acceptable to CMS; or
(iv) Any other arrangement acceptable to CMS. [422.504(g)(3)]
D. PROVIDER PROTECTIONS
1. The MA Organization agrees to comply with all applicable provider
requirements in 42 CFR
Part 422 Subpart E, including provider certification requirements,
anti-discrimination
requirements, provider participation and consultation requirements, the
prohibition on
interference with provider advice, limits on provider indemnification, rules
governing payments
to providers, and limits on physician incentive plans. [422.504(a)(6)]
2. Prompt Payment.
(a) The MA Organization must pay 95 percent of “clean claims” within 30 days of
receipt
if they are claims for covered services that are not furnished under a written
agreement between
the organization and the provider.
(i) The MA Organization must pay interest on clean claims that are not paid
within 30
days in accordance with sections 1816(c)(2) and 1842(c)(2) of the Act.
(ii) All other claims from non-contracted providers must be paid or denied
within 60
calendar days from the date of the request. [422.520(a)]
(b) Contracts or other written agreements between the MA Organization and its
providers
must contain a prompt payment provision, the terms of which are developed and
agreed to by
both the MA Organization and the relevant provider. [422.520(b)]
(c) If CMS determines, after giving notice and opportunity for hearing, that the
MA
Organization has failed to make payments in accordance with subparagraph (2)(a)
of this section,
CMS may provide—
(i) For direct payment of the sums owed to providers; and
(ii) For appropriate reduction in the amounts that would otherwise be paid to
the MA
Organization, to reflect the amounts of the direct payments and the cost of
making those
payments. [422.520(c)]
E. QUALITY IMPROVEMENT PROGRAM
1. The MA Organization agrees to operate, for each plan that it offers, an
ongoing quality
improvement program as stated in accordance with Section 1852(e) of the Social
Security Act
and 42 CFR 422.152.
2. Chronic Care Improvement Program
(a) Each MA organization (other than MA private-fee-for-service plans) must have
a
chronic care improvement program and must establish criteria for participation
in the program.
The CCIP must have a method for identifying enrollees with multiple or
sufficiently severe
chronic conditions who meet the criteria for participation in the program and a
mechanism for
monitoring enrollees’ participation in the program.
(b) Plans have flexibility to choose the design of their program; however, in
addition to
meeting the requirements specified above, the CCIP selected must be relevant to
the plan’s MA
5
population. MA organizations are required to submit annual reports on their CCIP
program to
CMS.
3. Performance Measurement and Reporting: The MA Organization shall measure
performance
under its MA plans using standard measures required by CMS, and report (at the
organization
level) its performance to CMS. The standard measures required by CMS during the
term of this
contract will be uniform data collection and reporting instruments, to include
the Health Plan and
Employer Data Information Set (HEDIS), Consumer Assessment of Health Plan
Satisfaction
(CAHPS) survey, and Health Outcomes Survey (HOS). These measures will address
clinical
areas, including effectiveness of care, enrollee perception of care and use of
services; and nonclinical
areas including access to and availability of services, appeals and grievances,
and
organizational characteristics. [422.152(b)(1), (e)]
4. Utilization Review:
(a) An MA Organization for an MA coordinated care plan must use written
protocols for
utilization review and policies and procedures must reflect current standards of
medical practice
in processing requests for initial or continued authorization of services and
have in effect
mechanisms to detect both underutilization and over utilization of services.
[422.152(b)]
(b) For MA regional preferred provider organizations (RPPOs) and MA local
preferred
provider organizations (PPOs) that are offered by an organization that is not
licensed or
organized under State law as an HMOs, if the MA Organization uses written
protocols for
utilization review, those policies and procedures must reflect current standards
of medical
practice in processing requests for initial or continued authorization of
services and include
mechanisms to evaluate utilization of services and to inform enrollees and
providers of services
of the results of the evaluation. [422.152(e)] .
5. Information Systems:
(a) The MA Organization must:
(i) Maintain a health information system that collects, analyzes and integrates
the data
necessary to implement its quality improvement program;
(ii) Ensure that the information entered into the system (particularly that
received from
providers) is reliable and complete;
(iii) Make all collected information available to CMS. [422.152(f)(1)]
6. External Review
The MA Organization will comply with any requests by Quality Improvement
Organizations to
review the MA Organization’s medical records in connection with appeals of
discharges from
hospitals, skilled nursing facilities, and home health agencies.
F. COMPLIANCE PLAN
The MA Organization agrees to implement a compliance plan in accordance with the
requirements of §422.503(b)(4)(vi). [422.503(b)(4)(vi)]
G. COMPLIANCE DEEMED ON THE BASIS OF ACCREDITATION
CMS may deem the MA Organization to have met the quality improvement
requirements of
§1852(e) of the Act and §422.152, the confidentiality and accuracy of enrollee
records
requirements of §1852(h) of the Act and §422.118, the anti-discrimination
requirements of
§1852(b) of the Act and §422.110, the access to services requirements of
§1852(d) of the Act
and §422.112, and the advance directives requirements of §1852(i) of the Act and
§422.128, the
6
provider participation requirements of §1852(j) of the Act and 42 CFR Part 422,
Subpart F, and
the applicable requirements described in §423.165, if the MA Organization is
fully accredited
(and periodically reaccredited) by a private, national accreditation
organization approved by
CMS and the accreditation organization used the standards approved by CMS for
the purposes of
assessing the MA Organization’s compliance with Medicare requirements. The
provisions of
§422.156 shall govern the MA Organization’s use of deemed status to meet MA
program
requirements.
H. PROGRAM INTEGRITY
1. The MA Organization agrees to provide notice based on best knowledge,
information, and
belief to CMS of any integrity items related to payments from governmental
entities, both federal
and state, for healthcare or prescription drug services. These items include any
investigations,
legal actions or matters subject to arbitration brought involving the MA
Organization (or MA
Organization’s firm if applicable) and its subcontractors (excluding contracted
network
providers), including any key management or executive staff, or any major
shareholders (5% or
more), by a government agency (state or federal) on matters relating to payments
from
governmental entities, both federal and state, for healthcare and/or
prescription drug services. In
providing the notice, the sponsor shall keep the government informed of when the
integrity item
is initiated and when it is closed. Notice should be provided of the details
concerning any
resolution and monetary payments as well as any settlement agreements or
corporate integrity
agreements.
2. The MA Organization agrees to provide notice based on best knowledge,
information, and
belief to CMS in the event the MA Organization or any of its subcontractors is
criminally
convicted or has a civil judgment entered against it for fraudulent activities
or is sanctioned
under any Federal program involving the provision of health care or prescription
drug services.
I. MARKETING
1. The MA Organization may not distribute any marketing materials, as defined in
42 CFR
422.80(b) and in the Marketing Materials Guidelines for Medicare
Advantage-Prescription Drug
Plans and Prescription Drug Plans (Medicare Marketing Guidelines), unless they
have been filed
with and not disapproved by CMS in accordance with §422.80. The file and use
process set out
at §422.80(a)(2) must be used, unless the MA organization notifies CMS that it
will not use this
process.
2. CMS and the MA Organization shall agree upon language setting forth the
benefits,
exclusions and other language of the Plan. The MA Organization bears full
responsibility for the
accuracy of its marketing materials. CMS, in its sole discretion, may order the
MA Organization
to print and distribute the agreed upon marketing materials, in a format
approved by CMS. The
MA Organization must disclose the information to each enrollee electing a plan
as outlined in 42
CFR 422.111.
3. The MA Organization agrees that any advertising material, including that
labeled promotional
material, marketing materials, or supplemental literature, shall be truthful and
not misleading.
All marketing materials must include the Contract number. All membership
identification cards
must include the Contract number on the front of the card.
4. The MA Organization must comply with the Medicare Marketing Guidelines, as
well as all
applicable statutes and regulations, including and without limitation Section
1851(h) of the Act
7
and 42 CFR §§422.80, 422.111 and 423.50. Failure to comply may result in
sanctions as
provided in 42 CFR Part 422 Subpart O.
Article IV
CMS Payment to MA Organization
A. The MA Organization agrees to develop its annual benefit and price bid
proposal and submit
to CMS all required information on premiums, benefits, and cost sharing, as
required under 42
CFR Part 422 Subpart F. [422.504(a)(10)]
B. Methodology. CMS agrees to pay the MA Organization under this contract in
accordance
with the provisions of section 1853 of the Act and 42 CFR Part 422 Subpart G.
[422.504(a)(9)]
C. Attestation of payment data (Attachments A, B, and C).
As a condition for receiving a monthly payment under paragraph B of this
article, and 42 CFR
Part 422 Subpart G, the MA Organization agrees that its chief executive officer
(CEO), chief
financial officer (CFO), or an individual delegated with the authority to sign
on behalf of one of
these officers, and who reports directly to such officer, must request payment
under the contract
on the forms attached hereto as Attachment A (enrollment attestation) and
Attachment B (risk
adjustment data) which attest to (based on best knowledge, information and
belief, as of the date
specified on the attestation form) the accuracy, completeness, and truthfulness
of the data
identified on these attachments. The Medicare Advantage Plan Attestation of
Benefit Plan and
Price must be signed and attached to the executed version of this contract.
1. Attachment A requires that the CEO, CFO, or an individual delegated with the
authority to
sign on behalf of one of these officers, and who reports directly to such
officer, must attest based
on best knowledge, information, and belief that each enrollee for whom the MA
Organization is
requesting payment is validly enrolled, or was validly enrolled during the
period for which
payment is requested, in an MA plan offered by the MA Organization. The MA
Organization
shall submit completed enrollment attestation forms to CMS, or its contractor,
on a monthly
basis. (NOTE: The forms included as attachments to this contract are for
reference only. CMS
will provide instructions for the completion and submission of the forms in
separate documents.
MA Organizations should not take any action on the forms until appropriate CMS
instructions
become available.)
2. Attachment B requires that the CEO, CFO, or an individual delegated with the
authority to
sign on behalf of one of these officers, and who reports directly to such
officer, must attest to
(based on best knowledge, information and belief, as of the date specified on
the attestation
form) that the risk adjustment data it submits to CMS under §422.310 are
accurate, complete, and
truthful. The MA Organization shall make annual attestations to this effect for
risk adjustment
data on Attachment B and according to a schedule to be published by CMS. If such
risk
adjustment data are generated by a related entity, contractor, or subcontractor
of an MA
Organization, such entity, contractor, or subcontractor must similarly attest to
(based on best
knowledge, information, and belief, as of the date specified on the attestation
form) the accuracy,
completeness, and truthfulness of the data. [422.504(l)]
3. The Medicare Advantage Plan Attestation of Benefit Plan and Price (which is
attached hereto_
requires that the CEO, CFO, or an individual delegated with the authority to
sign on behalf of
8
one of these officers, and who reports directly to such officer, must attest
(based on best
knowledge, information and belief, as of the date specified on the attestation
form) that the
information and documentation comprising the bid submission proposal is
accurate, complete,
and truthful and fully conforms to the Bid Form and Plan Benefit Package
requirements; and that
the benefits described in the CMS-approved proposal bid submission agree with
the benefit
package the MA Organization will offer during the period covered by the proposal
bid
submission. This document is being sent separately to the MA Organization and
must be signed
and attached to the executed version of this contract, and is incorporated
herein by reference.
[422.502(l)]
Article V
MA Organization Relationship with Related Entities, Contractors, and
Subcontractors
A. Notwithstanding any relationship(s) that the MA Organization may have with
related
entities, contractors, or subcontractors, the MA Organization maintains full
responsibility for
adhering to and otherwise fully complying with all terms and conditions of its
contract with
CMS. [422.504(i)(1)]
B. The MA Organization agrees to require all related entities, contractors, or
subcontractors to
agree that—
(1) HHS, the Comptroller General, or their designees have the right to inspect,
evaluate,
and audit any pertinent contracts, books, documents, papers, and records of the
related entity(s),
contractor(s), or subcontractor(s) involving transactions related to this
contract; and
(2) HHS, the Comptroller General, or their designees have the right to inspect,
evaluate,
and audit any pertinent information for any particular contract period for
10 years from the final
date of the contract period or from the date of completion of any audit,
whichever is later.
[422.504(i)(2)]
C. The MA Organization agrees that all contracts or written arrangements into
which the MA
Organization enters with providers, related entities, contractors, or
subcontractors (first tier and
downstream entities) shall contain the following elements:
(1) Enrollee protection provisions that provide—
(a) Consistent with Article III(C), arrangements that prohibit providers from
holding an
enrollee liable for payment of any fees that are the legal obligation of the MA
Organization; and
(b) Consistent with Article III(C), provision for the continuation of benefits.
(2) Accountability provisions that indicate that the MA Organization may only
delegate
activities or functions to a provider, related entity, contractor, or
subcontractor in a manner
consistent with requirements set forth at paragraph D of this article.
(3) A provision requiring that any services or other activity performed by a
related entity,
contractor or subcontractor in accordance with a contract or written agreement
between the
related entity, contractor, or subcontractor and the MA Organization will be
consistent and
comply with the MA Organization’s contractual obligations to CMS.
[422.504(i)(3)]
9
D. If any of the MA Organization’s activities or responsibilities under this
contract with CMS is
delegated to other parties, the following requirements apply to any related
entity, contractor,
subcontractor, or provider:
(1) Written arrangements must specify delegated activities and reporting
responsibilities.
(2) Written arrangements must either provide for revocation of the delegation
activities
and reporting requirements or specify other remedies in instances where CMS or
the MA
Organization determine that such parties have not performed satisfactorily.
(3) Written arrangements must specify that the performance of the parties is
monitored by
the MA Organization on an ongoing basis.
(4) Written arrangements must specify that either—
(a) The credentials of medical professionals affiliated with the party or
parties will be
either reviewed by the MA Organization; or
(b) The credentialing process will be reviewed and approved by the MA
Organization
and the MA Organization must audit the credentialing process on an ongoing
basis.
(5) All contracts or written arrangements must specify that the related entity,
contractor,
or subcontractor must comply with all applicable Medicare laws, regulations, and
CMS
instructions.
[422.504(i)(4)]
E. If the MA Organization delegates selection of the providers, contractors, or
subcontractors to
another organization, the MA Organization’s written arrangements with that
organization must
state that the MA Organization retains the right to approve, suspend, or
terminate any such
arrangement. [422.504(i)(5)]
F. As of the date of this contract and throughout its term, the MA Organization
(1) Agrees that any physician incentive plan it operates meets the requirements
of
§422.208, and
(2) Has assured that all physicians and physician groups that the MA
Organization’s
physician incentive plan places at substantial financial risk have adequate
stop-loss protection in
accordance with §422.208(f). [422.208]
10
Article VI
Records Requirements
A. MAINTENANCE OF RECORDS
1. The MA Organization agrees to maintain for 10 years books, records,
documents, and other
evidence of accounting procedures and practices that—
(a) Are sufficient to do the following:
(i) Accommodate periodic auditing of the financial records (including data
related to
Medicare utilization, costs, and computation of the benefit and price bid) of
the MA
Organization.
(ii) Enable CMS to inspect or otherwise evaluate the quality, appropriateness
and
timeliness of services performed under the contract, and the facilities of the
MA Organization.
(iii) Enable CMS to audit and inspect any books and records of the MA
Organization that
pertain to the ability of the organization to bear the risk of potential
financial losses, or to
services performed or determinations of amounts payable under the contract.
(iv) Properly reflect all direct and indirect costs claimed to have been
incurred and used
in the preparation of the benefit and price bid proposal.
(v) Establish component rates of the benefit and price bid for determining
additional and
supplementary benefits.
(vi) Determine the rates utilized in setting premiums for State insurance agency
purposes
and for other government and private purchasers; and
(b) Include at least records of the following:
(i) Ownership and operation of the MA Organization’s financial, medical, and
other
record keeping systems.
(ii) Financial statements for the current contract period and six prior periods.
(iii) Federal income tax or informational returns for the current contract
period and six
prior periods.
(iv) Asset acquisition, lease, sale, or other action.
(v) Agreements, contracts (including, but not limited to, with related or
unrelated
prescription drug benefit managers) and subcontracts.
(vi) Franchise, marketing, and management agreements.
(vii) Schedules of charges for the MA Organization’s fee-for-service patients.
(viii) Matters pertaining to costs of operations.
(ix) Amounts of income received, by source and payment.
(x) Cash flow statements.
(xi) Any financial reports filed with other Federal programs or State
authorities.
[422.504(d)]
2. Access to facilities and records. The MA Organization agrees to the
following:
(a) The Department of Health and Human Services (HHS), the Comptroller General,
or
their designee may evaluate, through inspection or other means—
(i) The quality, appropriateness, and timeliness of services furnished to
Medicare
enrollees under the contract;
(ii) The facilities of the MA Organization; and
11
(iii) The enrollment and disenrollment records for the current contract period
and ten
prior periods.
(b) HHS, the Comptroller General, or their designees may audit, evaluate, or
inspect any
books, contracts, medical records, documents, papers, patient care
documentation, and other
records of the MA Organization, related entity, contractor, subcontractor, or
its transferee that
pertain to any aspect of services performed, reconciliation of benefit
liabilities, and
determination of amounts payable under the contract, or as the Secretary may
deem necessary to
enforce the contract.
(c) The MA Organization agrees to make available, for the purposes specified in
section
(A) of this article, its premises, physical facilities and equipment, records
relating to its Medicare
enrollees, and any additional relevant information that CMS may require, in a
manner that meets
CMS record maintenance requirements.
(d) HHS, the Comptroller General, or their designee’s right to inspect,
evaluate, and audit
extends through 10 years from the final date of the contract period or
completion of audit,
whichever is later unless-
(i) CMS determines there is a special need to retain a particular record or
group of
records for a longer period and notifies the MA Organization at least 30 days
before the normal
disposition date;
(ii) There has been a termination, dispute, or fraud or similar fault by the MA
Organization, in which case the retention may be extended to 10 years from the
date of any
resulting final resolution of the termination, dispute, or fraud or similar
fault; or
(iii) HHS, the Comptroller General, or their designee determines that there is a
reasonable
possibility of fraud, in which case they may inspect, evaluate, and audit the MA
Organization at
any time. [422.502(e)]
B. REPORTING REQUIREMENTS
1. The MA Organization shall have an effective procedure to develop, compile,
evaluate, and
report to CMS, to its enrollees, and to the general public, at the times and in
the manner that
CMS requires, and while safeguarding the confidentiality of the doctor-patient
relationship,
statistics and other information as described in the remainder of this section
(B). [422.516(a)]
2. The MA Organization agrees to submit to CMS certified financial information
that must
include the following:
(a) Such information as CMS may require demonstrating that the organization has
a
fiscally sound operation, including:
(i) The cost of its operations;
(ii) A description, submitted to CMS annually and within 120 days of the end of
the fiscal
year, of significant business transactions (as defined in §422.500) between the
MA Organization
and a party in interest showing that the costs of the transactions listed in
paragraph (2)(a)(v) of
this section do not exceed the costs that would be incurred if these
transactions were with
someone who is not a party in interest; or
(iii) If they do exceed, a justification that the higher costs are consistent
with prudent
management and fiscal soundness requirements.
(iv) A combined financial statement for the MA Organization and a party in
interest if
either of the following conditions is met:
12
(aa) Thirty-five percent or more of the costs of operation of the MA
Organization go to a
party in interest.
(bb) Thirty-five percent or more of the revenue of a party in interest is from
the MA
Organization. [422.516(b)]
(v)Requirements for combined financial statements.
(aa) The combined financial statements required by paragraph (2)(a)(iv) must
display in
separate columns the financial information for the MA Organization and each of
the parties in
interest.
(bb) Inter-entity transactions must be eliminated in the consolidated column.
(cc) The statements must have been examined by an independent auditor in
accordance
with generally accepted accounting principles and must include appropriate
opinions and notes.
(dd) Upon written request from the MA Organization showing good cause, CMS may
waive the requirement that the organization’s combined financial statement
include the financial
information required in paragraph (2)(a)(v) with respect to a particular entity.
[422.516(c)]
(vi) A description of any loans or other special financial arrangements the MA
Organization makes with contractors, subcontractors, and related entities.
(b) Such information as CMS may require pertaining to the disclosure of
ownership and
control of the MA Organization. [422.502(f)(1)(ii)]
(c) Patterns of utilization of the MA Organization’s services.
3. The MA Organization agrees to participate in surveys required by CMS and to
submit to CMS
all information that is necessary for CMS to administer and evaluate the program
and to
simultaneously establish and facilitate a process for current and prospective
beneficiaries to
exercise choice in obtaining Medicare services. This information includes, but
is not limited to:
(a) The benefits covered under the MA plan;
(b) The MA monthly basic beneficiary premium and MA monthly supplemental
beneficiary premium, if any, for the plan.
(c) The service area and continuation area, if any, of each plan and the
enrollment
capacity of each plan;
(d) Plan quality and performance indicators for the benefits under the plan
including —
(i) Disenrollment rates for Medicare enrollees electing to receive benefits
through the
plan for the previous 2 years;
(ii) Information on Medicare enrollee satisfaction;
(iii) The patterns of utilization of plan services;
(iv) The availability, accessibility, and acceptability of the plan’s services;
(v) Information on health outcomes and other performance measures required by
CMS;
(vi) The recent record regarding compliance of the plan with requirements of
this part, as
determined by CMS; and
(vii) Other information determined by CMS to be necessary to assist
beneficiaries in
making an informed choice among MA plans and traditional Medicare;
(e) Information about beneficiary appeals and their disposition;
(f) Information regarding all formal actions, reviews, findings, or other
similar actions by
States, other regulatory bodies, or any other certifying or accrediting
organization;
(g) Any other information deemed necessary by CMS for the administration or
evaluation
of the Medicare program. [422.502(f)(2)]
13
4. The MA Organization agrees to provide to its enrollees and upon request, to
any individual
eligible to elect an MA plan, all informational requirements under §422.64 and,
upon an
enrollee’s, request, the financial disclosure information required under
§422.516. [422.502(f)(3)]
5. Reporting and disclosure under ERISA.
(a) For any employees’ health benefits plan that includes an MA Organization in
its
offerings, the MA Organization must furnish, upon request, the information the
plan needs to
fulfill its reporting and disclosure obligations (with respect to the MA
Organization) under the
Employee Retirement Income Security Act of 1974 (ERISA).
(b) The MA Organization must furnish the information to the employer or the
employer’s
designee, or to the plan administrator, as the term “administrator” is defined
in ERISA.
[422.516(d)]
6. Electronic communication. The MA Organization must have the capacity to
communicate
with CMS electronically. [422.504(b)]
7. Risk Adjustment data. The MA Organization agrees to comply with the
requirements in
§422.310 for submitting risk adjustment data to CMS. [422.504(a)(8)]
Article VII
Renewal of the MA Contract
A. Renewal of contract: In accordance with §422.505, following the initial
contract period, this
contract is renewable annually only if-
(1) The MA Organization has not provided CMS with a notice of intention not to
renew;
[422.506(a)]
(2) CMS and the MA Organization reach agreement on the bid under 42 CFR
Part 422,
Subpart F; and [422.505(d)]
(3) CMS informs the MA Organization that it authorizes a renewal.
B. Nonrenewal of contract
(1) Nonrenewal by the Organization.
(a) In accordance with §422.506, the MA Organization may elect not to renew its
contract with CMS as of the end of the term of the contract for any reason,
provided it meets the
time frames for doing so set forth in subparagraphs (b) and (c) of this
paragraph.
(b) If the MA Organization does not intend to renew its contract, it must
notify—
(i) CMS, in writing, by the first Monday in June of the year in which the
contract would
end, pursuant to §422.506
(ii) Each Medicare enrollee, at least 90 days before the date on which the
nonrenewal is
effective. This notice must include a written description of all alternatives
available for
obtaining Medicare services within the service area including alternative MA
plans, Medigap
options, and original Medicare and prescription drug plans and must receive CMS
approval prior
to issuance.
(iii) The general public, at least 90 days before the end of the current
calendar year, by
publishing a CMS-approved notice in one or more newspapers of general
circulation in each
community located in the MA Organization’s service area.
14
(c) CMS may accept a nonrenewal notice submitted after the applicable annual
nonrenewal
notice deadline if —
(i) The MA Organization notifies its Medicare enrollees and the public in
accordance
with subparagraph (1)(b)(ii) and (1)(b)(iii) of this section; and
(ii) Acceptance is not inconsistent with the effective and efficient
administration of the
Medicare program.
(d) If the MA Organization does not renew a contract under subparagraph (1), CMS
will
not enter into a contract with the Organization for 2 years from the date of
contract separation
unless there are special circumstances that warrant special consideration, as
determined by CMS.
[422.506(a)]
(2) CMS decision not to renew.
(a) CMS may elect not to authorize renewal of a contract for any of the
following
reasons:
(i) The MA Organization’s level of enrollment, growth in enrollment, or
insufficient
number of contracted providers is determined by CMS to threaten the viability of
the
organization under the MA program and or be an indicator of beneficiary
dissatisfaction with the
MA plan(s) offered by the organization.
(ii) For any of the reasons listed in §422.510(a) [Article VIII, section
(B)(1)(a) of this
contract], which would also permit CMS to terminate the contract.
(iii) The MA Organization has committed any of the acts in §422.752(a) that
would
support the imposition of intermediate sanctions or civil money penalties under
42 CFR Part 422
Subpart O.
(iv) The MA Organization did not submit a benefit and price bid or the benefit
and price
bid was not acceptable [422.505(d)]
(b) Notice. CMS shall provide notice of its decision whether to authorize
renewal of the
contract as follows:
(i) To the MA Organization by May 1 of the contract year, except in the event of
(2)(a)(iv) above, for which notice will be sent by September 1.
(ii) To the MA Organization’s Medicare enrollees by mail at least 90 days before
the end
of the current calendar year.
(iii) To the general public at least 90 days before the end of the current
calendar year, by
publishing a notice in one or more newspapers of general circulation in each
community or
county located in the MA Organization’s service area.
(c) Notice of appeal rights. CMS shall give the MA Organization written notice
of its
right to reconsideration of the decision not to renew in accordance with §
422.644.
[422.506(b)]
15
Article VIII
Modification or Termination of the Contract
A. Modification or Termination of Contract by Mutual Consent
1. This contract may be modified or terminated at any time by written mutual
consent.
(a) If the contract is modified by written mutual consent, the MA Organization
must
notify its Medicare enrollees of any changes that CMS determines are appropriate
for
notification within time frames specified by CMS. [422.508(a)(2)]
(b) If the contract is terminated by written mutual consent, except as provided
in section
(A)(2) of this Article, the MA Organization must provide notice to its Medicare
enrollees and the
general public as provided in section B(2)(b)(ii) and B(2)(b)(iii) of this
Article. [422.508(a)(1)]
2. If this contract is terminated by written mutual consent and replaced the day
following such
termination by a new MA contract, the MA Organization is not required to provide
the notice
specified in section B of this article.
[422.508(b)]
B. Termination of the Contract by CMS or the MA Organization
1. Termination by CMS.
(a) CMS may terminate a contract for any of the following reasons:
(i) The MA Organization has failed substantially to carry out the terms of its
contract
with CMS.
(ii) The MA Organization is carrying out its contract with CMS in a manner that
is
inconsistent with the effective and efficient implementation of 42 CFR Part 422.
(iii) CMS determines that the MA Organization no longer meets the requirements
of 42
CFR Part 422 for being a contracting organization.
(iv) There is credible evidence that the MA Organization committed or
participated in
false, fraudulent or abusive activities affecting the Medicare program,
including submission of
false or fraudulent data.
(v) The MA Organization experiences financial difficulties so severe that its
ability to
make necessary health services available is impaired to the point of posing an
imminent and
serious risk to the health of its enrollees, or otherwise fails to make services
available to the
extent that such a risk to health exists.
(vi) The MA Organization substantially fails to comply with the requirements in
42 CFR
Part 422 Subpart M relating to grievances and appeals.
(vii) The MA Organization fails to provide CMS with valid risk adjustment data
as
required under §422.310 and 423.329(b)(3).
(viii) The MA Organization fails to implement an acceptable quality improvement
program as required under 42 CFR Part 422 Subpart D.
(ix) The MA Organization substantially fails to comply with the prompt payment
requirements in §422.520.
(x) The MA Organization substantially fails to comply with the service access
requirements in §422.112.
(xi) The MA Organization fails to comply with the requirements of §422.208
regarding
physician incentive plans.
16
(xii) The MA Organization substantially fails to comply with the marketing
requirements
in 422.80.
(b) Notice. If CMS decides to terminate a contract for reasons other than the
grounds
specified in section (B)(1)(a) above, it will give notice of the termination as
follows:
(i) CMS will notify the MA Organization in writing 90 days before the intended
date of
the termination.
(ii) The MA Organization will notify its Medicare enrollees of the termination
by mail at
least 30 days before the effective date of the termination.
(iii) The MA Organization will notify the general public of the termination at
least 30
days before the effective date of the termination by publishing a notice in one
or more
newspapers of general circulation in each community or county located in the MA
Organization’s
service area.
(c) Immediate termination of contract by CMS.
(i) For terminations based on violations prescribed in paragraph (B)(1)(a)(v) of
this
article, CMS will notify the MA Organization in writing that its contract has
been terminated
effective the date of the termination decision by CMS. If termination is
effective in the middle
of a month, CMS has the right to recover the prorated share of the capitation
payments made to
the MA Organization covering the period of the month following the contract
termination.
(ii) CMS will notify the MA Organization’s Medicare enrollees in writing of CMS’
decision to terminate the MA Organization’s contract. This notice will occur no
later than 30
days after CMS notifies the plan of its decision to terminate this contract. CMS
will
simultaneously inform the Medicare enrollees of alternative options for
obtaining Medicare
services, including alternative MA Organizations in a similar geographic area
and original
Medicare.
(iii) CMS will notify the general public of the termination no later than
30 days after
notifying the MA Organization of CMS’ decision to terminate this contract. This
notice will be
published in one or more newspapers of general circulation in each community or
county located
in the MA Organization’s service area.
(d) Corrective action plan
(i) General. Before terminating a contract for reasons other than the grounds
specified in
section (B)(1)(a)(v) of this article, CMS will provide the MA Organization with
reasonable
opportunity, not to exceed time frames specified at 42 CFR Part 422 Subpart N,
to develop and
receive CMS approval of a corrective action plan to correct the deficiencies
that are the basis of
the proposed termination.
(ii) Exception. If a contract is terminated under section (B)(1)(a)(v) of this
article, the
MA Organization will not have the opportunity to submit a corrective action
plan.
(e) Appeal rights. If CMS decides to terminate this contract, it will send
written notice to
the MA Organization informing it of its termination appeal rights in accordance
with 42 CFR
Part 422 Subpart N. [422.510]
2. Termination by the MA Organization
(a) Cause for termination. The MA Organization may terminate this contract if
CMS
fails to substantially carry out the terms of the contract.
(b) Notice. The MA Organization must give advance notice as follows:
(i) To CMS, at least 90 days before the intended date of termination. This
notice must
specify the reasons why the MA Organization is requesting contract termination.
17
(ii) To its Medicare enrollees, at least 60 days before the termination
effective date. This
notice must include a written description of alternatives available for
obtaining Medicare
services within the service area, including alternative MA and MA-PD plans, PDP
plans,
Medigap options, and original Medicare and must receive CMS approval.
(iii) To the general public at least 60 days before the termination effective
date by
publishing a CMS-approved notice in one or more newspapers of general
circulation in each
community or county located in the MA Organization’s geographic area.
(c) Effective date of termination. The effective date of the termination will be
determined by CMS and will be at least 90 days after the date CMS receives the
MA
Organization’s notice of intent to terminate.
(d) CMS’ liability. CMS’ liability for payment to the MA Organization ends as of
the first
day of the month after the last month for which the contract is in effect, but
CMS shall make
payments for amounts owed prior to termination but not yet paid.
(e) Effect of termination by the organization. CMS will not enter into an
agreement with
the MA Organization for a period of two years from the date the Organization has
terminated this
contract, unless there are circumstances that warrant special consideration, as
determined by
CMS. [422.512]
Article IX
Requirements of Other Laws and Regulations
A. The MA Organization agrees to comply with—
(1) Federal laws and regulations designed to prevent or ameliorate fraud, waste,
and
abuse, including, but not limited to, applicable provisions of Federal criminal
law, the False
Claims Act (31 USC 3729 et seq.) , and the anti-kickback statute (section
1128B(b) of the Act):
and
(2) HIPAA administrative simplification rules at 45 CFR parts 160, 162, and 164.
[422.504(h)]
B. The MA Organization maintains ultimate responsibility for adhering to and
otherwise fully
complying with all terms and conditions of its contract with CMS,
notwithstanding any
relationship(s) that the MA organization may have with related entities,
contractors, or
subcontractors. [422.504(i)]
C. In the event that any provision of this contract conflicts with the
provisions of any statute or
regulation applicable to an MA Organization, the provisions of the statute or
regulation shall
have full force and effect.
18
Article X
Severability
The MA Organization agrees that, upon CMS’ request, this contract will be
amended to exclude
any MA plan or State-licensed entity specified by CMS, and a separate contract
for any such
excluded plan or entity will be deemed to be in place when such a request is
made. [422.504(k)]
Article XI
Miscellaneous
A. Definitions. Terms not otherwise defined in this contract shall have the
meaning given to
such terms in 42 CFR Part 422.
B. Alteration to Original Contract Terms. The MA Organization agrees that it has
not altered in
any way the terms of this contract presented for signature by CMS. The MA
Organization
agrees that any alterations to the original text the MA Organization may make to
this contract
shall not be binding on the parties.
C. Approval to Begin Marketing and Enrollment. The MA Organization agrees that
it must
complete CMS operational requirements prior to receiving CMS approval to begin
Part C
marketing and enrollment activities. Such activities include, but are not
limited to, establishing
and successfully testing connectivity with CMS systems to process enrollment
applications (or
contracting with an entity qualified to perform such functions on the MA
Organization’s
Sponsor’s behalf) and successfully demonstrating capability to submit accurate
and timely price
comparison data. To establish and successfully test connectivity, the MA
Organization must,
1) establish and test physical connectivity to the CMS data center, 2) acquire
user identifications
and passwords, 3) receive, store, and maintain data necessary to perform
enrollments and send
and receive transactions to and from CMS, and 4) check and receive transaction
status
information.
D. Incorporation of Applicable Addenda. All addenda checked off and initialed on
the cover
sheet of this contract by the MA Organization are hereby incorporated by
reference.
19
In witness whereof, the parties hereby execute this contract.
FOR THE MA ORGANIZATION
     
Printed Name Title
     
Signature Date
     
Organization Address
FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES
     
Patricia P. Smith Date
Director
Medicare Advantage Group
Center for Beneficiary Choices
20
ATTACHMENT A
ATTESTATION OF ENROLLMENT INFORMATION
RELATING TO CMS PAYMENT
TO A MEDICARE ADVANTAGE ORGANIZATION
Pursuant to the contract(s) between the Centers for Medicare & Medicaid Services
(CMS) and (INSERT NAME OF MA ORGANIZATION), hereafter referred to as the MA
Organization, governing the operation of the following Medicare Advantage plans
(INSERT
PLAN IDENTIFICATION NUMBERS HERE), the MA Organization hereby requests payment
under the contract, and in doing so, makes the following attestation concerning
CMS payments
to the MA Organization. The MA Organization acknowledges that the information
described
below directly affects the calculation of CMS payments to the MA Organization
and that
misrepresentations to CMS about the accuracy of such information may result in
Federal civil
action and/or criminal prosecution. This attestation shall not be considered a
waiver of the MA
Organization’s right to seek payment adjustments from CMS based on information
or data which
does not become available until after the date the MA Organization submits this
attestation.
1. The MA Organization has reported to CMS for the month of (INDICATE MONTH
AND YEAR) all new enrollments, disenrollments, and changes in enrollees’
institutional status
with respect to the above-stated MA plans. Based on best knowledge, information,
and belief as
of the date indicated below, all information submitted to CMS in this report is
accurate,
complete, and truthful.
2. The MA Organization has reviewed the CMS monthly membership report and reply
listing for the month of (INDICATE MONTH AND YEAR) for the above-stated MA plans
and
has reported to CMS any discrepancies between the report and the MA
Organization’s records.
For those portions of the monthly membership report and the reply listing to
which the MA
Organization raises no objection, the MA Organization, through the certifying
CEO/CFO, will be
deemed to have attested, based on best knowledge, information, and belief as of
the date
indicated below, to their accuracy, completeness, and truthfulness.
     
(INDICATE TITLE [CEO, CFO, or delegate])
on behalf of
     
(INDICATE MA ORGANIZATION)
     
DATE
21
ATTACHMENT B
ATTESTATION OF RISK ADJUSTMENT DATA INFORMATION RELATING TO
CMS PAYMENT TO A MEDICARE ADVANTAGE ORGANIZATION
Pursuant to the contract(s) between the Centers for Medicare & Medicaid Services
(CMS) and (INSERT NAME OF MA ORGANIZATION), hereafter referred to as the MA
Organization, governing the operation of the following Medicare Advantage plans
(INSERT
PLAN IDENTIFICATION NUMBERS HERE), the MA Organization hereby requests payment
under the contract, and in doing so, makes the following attestation concerning
CMS payments
to the MA Organization. The MA Organization acknowledges that the information
described
below directly affects the calculation of CMS payments to the MA Organization or
additional
benefit obligations of the MA Organization and that misrepresentations to CMS
about the
accuracy of such information may result in Federal civil action and/or criminal
prosecution.
The MA Organization has reported to CMS during the period of (INDICATE DATES)
all (INDICATE TYPE OF DATA – INPATIENT HOSPITAL, OUTPATIENT HOSPITAL, OR
PHYSICIAN) risk adjustment data available to the MA Organization with respect to
the abovestated
MA plans. Based on best knowledge, information, and belief as of the date
indicated
below, all information submitted to CMS in this report is accurate, complete,
and truthful.
     
(INDICATE TITLE [CEO, CFO, or delegate])
on behalf of
     
(INDICATE MA ORGANIZATION)
     
DATE
22
[SAMPLE — DO NOT USE — THIS DOCUMENT WILL BE SENT DIRECTLY TO THE MAO THROUGH
HPMS]
ATTACHMENT C – Medicare Advantage Plan Attestation of Benefit Plan and Price
<Legal Entity Name>
<Contract # >
Date: <XX/XX/XXXX>
I attest that the following plan numbers as established in the final Plan
Benefit Package (PBP) will be operated by the above-stated
organization and made available to eligible Medicare beneficiaries in the
approved service area during program year 2006.
Plan
ID
Segment
ID
Version Plan Name Plan Type Transaction
Type
MA
Premium
Part D
Premium
CMS
Approval
Date
Effective Da
<xxx> <x> <x> <Plan Name> <Plan Type> <Transaction
Type>
$<Plan
Premium>
$<Part D
Premium>
<xx/xx/xx> <xx/xx/xx>
<xxx> <x> <x> <Plan Name> <Plan Type> <Transaction
Type>
$<Plan
Premium>
$<Part D
Premium>
<xx/xx/xx> <xx/xx/xx>
<xxx> <x> <x> <Plan Name> <Plan Type> <Transaction
Type>
$<Plan
Premium>
$<Part D
Premium>
<xx/xx/xx> <xx/xx/xx>
     
CEO CFO
<Name of CEO> Date <Name of CFO> Date
<Title> <Title>
<Address 1> <Address 1>
<Address 2> <Address 2>
<City, State Zip> <City, State Zip>
<Phone #> <Phone #>

